Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US Pat 9994152) in view of Jones et al. (US Pat 3509571) and .
With regard to claim 1, Hess describes a radar sensing system for a vehicle (abstract,  “An active scanning collision avoidance system for vehicles…an active scanning radar module…”) comprising a radar sensor disposed at the vehicle so as to sense exterior of the vehicle (element 100 on top of vehicle 130, Fig. 1; col. 4,lines 1-3) wherein the radar sensor comprises a plurality of transmitting antennas that transmit radio signals (col. 2, lines 11-21, “An…embodiment…requires a plurality of antennas...a microwave transmitter sends out a Frequency Modulated Continuous Wave (FMCW)  microwave signal…”), a plurality of receiving antennas that receive radio signals (col. 2, lines 22-24, “…a second…antenna array…”) and wherein the received radio signals are transmitted radar signals that are reflected from an object (abstract, “When this transmitted signal is reflected off another vehicle or object, it is received by a second…array…”). Hess shows the transmitting antenna and the receiving antennas are arranged in rows and columns to establish at least one antenna array (elements 222, 220 respectively, Fig. 2).   A processor is operable to process the outputs of the receiving antennas (col. 2, lines 24-29, “…the resulting signal is…processed by a microcontroller or field programmable gate array (FPGA) or other digital signal processor (DSP)…”).  The radar sensor further comprises a PCB having circuitry disposed thereon (col. 4, lines 37-40, “…power to the …radar printed circuit board (PCB)…”, element 210, Figs. 2 and 2a) and a radome (col. 4, lines 34-35, “A protective radome…”, element 214, Figs. 2 and 2a).  Jones et al. show a radome being molded over and around the at least one antenna array and the at least one antenna array is embedded in the radome and surrounded by the radome (Fig. 1, col. 2, lines 51-54,  “…antenna arrays 11 and 12 fabricated as an integral part of a cylindrical dielectric radome section 10…”).  Tricoles et al. show the radome comprising at least one feed point that is electrically connected to the at least one antenna array embedded in the radome (col. 2, lines 55-57).  Hess shows the PCB electrically connecting the at least one feed point of the radome to electrically connect to the at least one antenna array embedded in the radome (Figs. 2, 2A,   col. 4, lines 32-57, “…Power to the …radar printed circuit board (PCB) 210 comes from power cord 120…”). Grunig et al. shows the PCB being fixedly attached at the radome (para. 0024).  It would have been obvious to modify Hess by use of the antenna embedded in the radome as taught in Jones et al. and using the PCB as taught in Tricoles et al. and fixedly attaching the PCB to the radome as taught in Grunig et al. in order to provide a well-protected antenna array for a vehicle.   
With regard to claim 2, Hess shows the at least one feed point (218) being accessible at an outer surface of the radome (214) with the PCB (210) electrically connected to the at least one feed point when the PCB is attached at the radome (Hess, Figs. 2, 2A).  
With regard to claim 4, Hess shows the PCB having a first side and a second side opposite the first side wherein the first side of the PCB contacts and attaches at the radome at least around a periphery of the first side of the PCB (Hess, (top is first side, bottom is second side; Figs. 2, 2A).   
With regard to claim 7, in Hess the circuitry of the PCB comprises electrical elements disposed a the first side of the PCB (Fig. 2) and wherein a surface of the radome wherein the first side of the PCB is attached is recessed to provide a cavity to receive the electrical elements disposed at the first side of the PCB when the PCB is attached at the radome (cavity is the interior of the radome, Figs. 2, 2A).  
With regard to claim 8, in Hess the processor processes the outputs of the receiving antennas to detect an object exterior to the vehicle (col. 2, lines 22-29).  
With regard to claim 9, in Hess the radar sensing system is part of a driving assist system, and wherein the driving assist system controls at least one function of the vehicle responsive to the processor processing the outputs of the receiving antennas (col. 2, lines 30-39).  
With regard to claim 10, Hess describes a radar sensing system for a vehicle (abstract,  “An active scanning collision avoidance system for vehicles…an active scanning radar module…”) comprising a radar sensor disposed at the vehicle so as to sense exterior of the vehicle (element 100 on top of vehicle 130, Fig. 1; col. 4,lines 1-3) wherein the radar sensor comprises a plurality of transmitting antennas that transmit radio signals (col. 2, lines 11-21, “An…embodiment…requires a plurality of antennas...a microwave transmitter sends out a Frequency Modulated Continuous Wave (FMCW)  microwave signal…”), a plurality of receiving antennas that receive radio signals (col. 2, lines 22-24, “…a second…antenna array…”) and wherein the received radio signals are transmitted radar signals that are reflected from an object (abstract, “When this transmitted signal is reflected off another vehicle or object, it is received by a second…array…”). Hess shows the transmitting antenna and the receiving antennas are arranged in rows and columns to establish at least one antenna array (elements 222, 220 respectively, Fig. 2).   A processor is operable to process the outputs of the receiving antennas (col. 2, lines 24-29, “…the resulting signal is…processed by a microcontroller or field programmable gate array (FPGA) or other digital signal processor (DSP)…”).  The radar sensor further comprises a PCB having circuitry disposed thereon (col. 4, lines 37-40, “…power to the …radar printed circuit board (PCB)…”, element 210, Figs. 2 and 2a) and a radome (col. 4, lines 34-35, “A protective radome…”, element 214, Figs. 2 and 2a).  Jones et al. show a radome being molded over and around the individual antennas of the at least one antenna array to encapsulate the at least one antenna array within the radome (Fig. 1, col. 3, lines 21-25, col. 2, lines 51-54; “…antenna arrays 11 and 12 fabricated as an integral part of a cylindrical dielectric radome section 10…”).  Tricoles et al. show the radome comprising at least one feed point of an electrically conductive lead that is at least partially encapsulated in the radome (col. 2, lines 55-57; col. 3, lines 21-25).  Hess shows the feed point electrically connected to the at least one antenna array encapsulated in the radome (Figs. 2, 2A,   col. 4, lines 32-57, “…Power to the …radar printed circuit board (PCB) 210 comes from power cord 120…”).  Grunig et al. shows the PCB being fixedly attached at the radome (para. 0024).  It would have been obvious to modify Hess by use of the antenna embedded in the radome as taught in Jones et al. and using the PCB as taught in Tricoles et al. and fixedly attaching the PCB to the radome as taught in Grunig et al. in order to provide a well-protected antenna array for a vehicle.   
With regard to claim 12, Hess shows the PCB having a first side and a second side opposite the first side wherein the first side of the PCB contacts and attaches at the radome at least around a periphery of the first side of the PCB (Hess, (top is first side, bottom is second side; Figs. 2, 2A).   
With regard to claim 15, in Hess the circuitry of the PCB comprises electrical elements disposed a the first side of the PCB (Fig. 2) and wherein a surface of the radome wherein the first side of the PCB is attached is recessed to provide a cavity to receive the electrical elements disposed at the first side of the PCB when the PCB is attached at the radome (cavity is the interior of the radome, Figs. 2, 2A).  
With regard to claim 16, in Hess the radar sensing system is part of a driving assist system, and wherein the driving assist system controls at least one function of the vehicle responsive to the processor processing the outputs of the receiving antennas (col. 2, lines 30-39).  
With regard to claim 17, Hess describes a method for manufacturing a radar sensor for a vehicle (abstract) comprising providing a plurality of transmitting antennas that communicate the radio signals (col. 2, lines 11-24; An…embodiment…requires a plurality of antennas…a microwave transmitter send out a Frequency Modulated Continuous Wave (FMCW) microwave signal…”) and a plurality of receiving antennas (co 2, lines 22-24. “..a second…antenna array…”) that receive radio signals that are transmitted and reflect from an object (abstract, “…When this transmitted signal is reflected off another vehicle or object, it is received by a second…array…”).  The method provides a radome comprising a protective material that minimally attenuates EM signals (col. 4, lines 34-35).  In Jones et al., the method forms the radome over and around at least one of the transmitting antennas to encapsulate the transmitting antennas within the radome (Fig. 1, col. 3, lines 11-15; col. 2, lines 51-54; “…antenna arrays 11 and 12 fabricated as an integral part of a cylindrical dielectric radome section 10…”).  It would have been obvious to modify the radar sensor of Hess by using the embedded antenna of Jones et al. in order to provide protection from the elements.  Tricoles et al. further show the method electronically connecting to at least one feed point at an outer surface of the formed radome to electrically connect to at the transmitting antennas encapsulated in the radome (Fig. 4; col. 2, lines 55-57; col. 3, lines 21-25).  It would have been obvious to modify the radar sensor of Hess by using the embedded antenna of Tricoles et al. in order to provide protection from the elements.  In Hess, the method further provides a PCB having circuitry disposed thereon (col. 4, lines 37-40) for transmitting the radio signal via the plurality of transmitting antennas and for receiving signals via the plurality of receiving antennas (col. 2, lines 11-16; lines 22-24) and Grunig et al. show the PCB being fixedly attached to the radome (Fig. 2). Tricoles et al. show the PCB being electronically connected to at least one feed point at a surface of the radome to electrically connect to at least some of the antennas embedded in the radome (Fig. 4).  It would have been obvious to modify the radar sensor of Hess by using the embedded antenna of Tricoles et al. in order to provide protection from the elements.  
With regard to claim 18, Hess shows the PCB having a first side and a second side opposite the first side wherein attaching the PCB to the radome comprises contacting and attaching the first side of the PCB and the radome at least around a periphery of the first side of the PCB (top is first side, bottom is second side; Figs. 2, 2A).   
With regard to claim 19, Tricoles et al. show the radome being formed over and around the transmitting antennas and forming the radome over and around individual antennas of the transmitting antennas and an electrical lead that is encapsulated within the radome when the radome is formed over and around the transmitting antennas and the electrical lead has one end connected to encapsulate the antenna and an opposite end at the feed point at the outer surface of the radome (Figs. 1, 4; col. 3, lines 21-25 col. 2, lines 51-54).  It would have been obvious to modify the radar sensor of Hess by using the embedded antenna of Tricoles et al. in order to provide protection from the elements. 
With regard to claim 20, in Hess circuitry of the PCB comprises electrical elements disposed at the first side and the surface of the radome where each PCB is attached is recessed to provide a cavity to receive elements disposed at the PCB when the PCB is attached at the radome (cavity is the interior of the radome, Figs. 2, 2A).  

Claim 5, 6, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hess, Jones et al. and Tricoles et al. as applied to claims 4 and 12 above, and further in view of Wright et al. (US Pat 9339102).  
With regard to claim 5, Wright et al. show the use of a radar system comprising a number of transmission lines and an MMIC (col. 29, lines 9-16).  It would have been obvious to modify the radar sensor of Hess by using the MMIC of Wright et al. in order to take advantage of this well-known technology with predictable results.   
With regard to claim 6, Wright et al. show the use of a radar system comprising a number of transmission lines which electrically connect to the at least one feed point to electrically connect the at least one antenna array to the MMIC (col. 29, lines 9-16).  It would have been obvious to modify the radar sensor of Hess by using the MMIC of Wright et al. in order to take advantage of this well-known technology with predictable results.   
With regard to claim 13, Wright et al. show the use of a radar system comprising a number of transmission lines and an MMIC (col. 29, lines 9-16).  It would have been obvious to modify the radar sensor of Hess by using the MMIC of Wright et al. in order to take advantage of this well-known technology with predictable results.   
With regard to claim 14, Wright et al. show the use of a radar system comprising a number of transmission lines which electrically connect to the at least one feed point to electrically connect the at least one antenna array to the MMIC (col. 29, lines 9-16).  It would have been obvious to modify the radar sensor of Hess by using the MMIC of Wright et al. in order to take advantage of this well-known technology with predictable results.   

Response to Arguments
With regard to claims 1, 10 and 17, Applicant avers that the references do not disclose the PCB being fixedly attached at the radome.  While the Hess reference shows the PCB being attached at the radome, the claim now recites “fixedly attached” which limits the claims whereby the PCB cannot move relative to the radome (see applicant’s arguments on page 10 of the response).  However, the newly cited reference Grunig et al. does show a PCB 202 being located in a slot in a radome 116 which is specifically designed to prevent relative motion (fixedly attached) of the PCB with respect to the radome thereby meeting the claim language ( Fig. 4, para. 0024).  
Applicant argues that combining Hess with an attachment of the PCB to the radome would render that reference unsatisfactory for its intended purpose which is to provide for a PCB that rotates within the radome.  However, as discussed in previous correspondence, Hess provides for two embodiments to provide directionality to the radar beam, one embodiment using a physically rotating radar assembly and the second using an electronically steerable antenna array.  The second embodiment does not rotate.  Thus, the Hess reference does infer use of a non-rotating radar array to achieve its intended purpose of directionality of the emitted radar beam.  Any rotation of the Hess second embodiment antenna array would be redundant since the array provides directionality via electronic control of the array elements.   Thus, while Hess does not explicitly describe the embodiment using an antenna array and PCB as claimed, use of same is certainly not defeating the intended purpose of that reference as it does describe a non-rotating embodiment using an array.  
Applicant further argues that secondary references Jones and Tricoles do not show a PCB fixedly attached to the radome.  The examiner concedes the point with regard to these references.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  McKinnon et al. *US Pat 6118405) provide an antenna with PCB located within a radome (col. 5, lines 28-30).  

Applicant's amendment (“fixedly attached”) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK MCGUE whose telephone number is (571)270-5987.  The examiner can normally be reached on Monday - Thursday, 7:00am to 3:30pm, Friday - Saturday, 7:00am to 11:00am.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard, can be reached on 571-272-6236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J MCGUE/           Primary Examiner, Art Unit 3648